—In an action to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Carter, J.), dated March 29, 2001, which granted the defendants’ motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint and denied their cross motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint based *322upon documentary evidence that conclusively established a defense to the action (see CPLR 3211 [a] [1]; Leon v Martinez, 84 NY2d 83). The defendants submitted a settlement agreement, signed by the plaintiffs, which flatly contradicted the fact on which the claim of malpractice rests (see Beattie v Brown & Wood, 243 AD2d 395; Schwarz v Shapiro, 202 AD2d 187). Further, the Supreme Court properly denied the plaintiffs’ cross motion for leave to amend their complaint as the proposed “new” causes of action claiming breach of contract and fraud were duplicative of the legal malpractice claim (see Best v Law Firm of Queller & Fisher, 278 AD2d 441, 442, cert denied sub nom. Best v Sears Roebuck & Co., 534 US 1080; Mecca v Shang, 258 AD2d 569, 570). Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.